DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-18 are rejected under 35 U.S.C. 103 as obvious over Schoneborn et al. (WO 2013/007242 A1; US 2013/0023410 was relied on for purposes of citation as a translation of the WIPO document) alone or in view of Kazuyuki et al. (JP 2006/0181487; machine translation was relied on for purposes of citation and is attached to this office action).
With regards to claims 10-18, the claimed core is taught by Schoneborn since the instant specification explicitly admits that the inventive core B “was prepared according to Example 4 of WO 2013/007242 A1.” See “Core B” and Example 8 of the instant specification; see also Schoneborn’s examples and ¶s 0014-41. Reads on steps (i) and (ii) of claim 10 and on claims 11, 16, and 17. 

As such, one of ordinary skill in the art at the time of the claimed invention would have found it obvious impregnate the calcined core with a rare earth metal precursor such as cerium in a manner (see ¶0016) and percentage (see ¶0032) similar to the disclosed step (b) since the teaching in ¶0028 represents a finite number of identified, predictable combinations. Reads on steps (iii) and (iv) of claim 10 and on claims 12 -15 and 18. 
If ¶0028 of Schoneborn suggests the impregnation of the cerium precursor after the drying step (d) but before the calcining step (e), then the difference between the claimed invention and Schoneborn is the order of steps. In such case, the claimed invention is still rendered obvious since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result. See MPEP 2144.04.IV.C.
In the alternative, the claims are rejected in view of Kazuyuki. Both Schoneborn and Kazuyuki are drawn to exhaust gas catalysts used in cars and are seeking to solve the same problem. See ¶0002 Schoneborn and ¶0001 of Kazuyuki. That is, Schoneborn’s invention seeks to provide a composite having a higher thermal surface stability (see ¶0009) and Kazuyuki seeks to solve the reduction of the catalytic activities after due to thermal deterioration (see ¶0003). 

Response to Arguments
Applicant's arguments filed on 07/09/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Regarding the interpretation issue of the claimed step (i) of claim 10, the previous Office Action indicated that the claim characterizes the precursor of the claimed core by its properties, and asserted that since the precursor is not included in the final product, such properties are not limiting to the claimed coated composition. In response, the Applicant amended claim 10 by including the provision after the provision in question to step (ii). While this amendment further clarifies the claim, it does not address the interpretation concern highlighted in the previous action. 
Regarding the prior art rejection, Applicant contends that Schoneborn does not teach the claimed two steps of calcination or the impregnation of the calcined core with a metal oxide between the first and second calcination. Remarks at p7-9. To support this assertion, Applicant argues that Schoneborn prefers adds the rare earth metal oxide 
However, if Schoneborn teachings in ¶0028 does not extend to after the calcination step (e), then, as mentioned above, the difference between the prior art and the claimed invention is the order of steps, which is obvious since it’s been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result. See MPEP 2144.04.IV.C.
Still, Applicant contents that a person skilled in the art would “appreciate that the addition of material described in paragraphs 28 and 25 of Schoneborn is more akin to bulk doping and is not an impregnation that will result in coating the added material on the surface of the core.” Remarks at 8. Applicant presents two reasons to support this argument. 
First, Schoneborn adds the metal oxide precursor to the surface of the boehmite Ze/Cr oxide precursors, not to the Al/Ze/Cr core as claimed, because the addition is done before the calcining step. Remarks at 9. This argument does not support the patentablity of the claim 10 since there is no evidence presented by the Applicant to support any structural difference between the methods of the prior art and the claimed invention, i.e., adding the metal oxide to a dried core and before calcining as opposed to a calcined core. Thus, despite the difference in the order of steps, the claimed invention is still obvious. Its noteworthy that ¶0028 of Schoneborn is not limited to the drying step (d) and is reasonably interpreted to mean after the calcining step (e).

Applicant then turns to the secondary reference, Kazuyuki, and contents that Kazuyuki does not render the claimed invention obvious for the following three reasons: (a) only considers gamma-alumina; (b) does not teach the two calcination steps as claimed; and (c) requires an additional layer (i.e., barrier layer 3) in addition to the layer relied on to reject the claimed invention (i.e., fixing layer 4”). Remarks at 11. 
The first two reasons are unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kazuyuki is not relied on to meet the claimed alumina or the two calcination steps. Instead, it is relied on to show that it would have been obvious to one of ordinary skill in the art to modify the teachings of Schoneborn by incorporating the fixing layer 4 of Kazuyuki to improve the surface energy of the catalyst thus maintaining its catalytic activity. The third reason is also unpersuasive because the claimed invention does not exclaim having another layer. But even if it did, such an argument would not be persuasive because the rejection relies on Kazuyuki’s fixing layer 4, not barrier layer 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736